Mr. Justice Scanlan delivered the opinion of the court. The defendant contends “that Gutkowsky’s relation to the order at the time of his death was merely that of an applicant—one who had made a proposition for membership—who had applied for a contract of insurance which had not been accepted, not having been placed before the only authority in the order which could accept such a proposition for membership; that the society imposed, and had a right to impose, conditions precedent to membership and to insist upon them; that whatever right- the Grand Lodge might have by its own acts to waive any of these conditions precedent, the local lodge having no authority in these matters did not and could not waive the right of the Grand Lodge to insist upon them and to determine for itself whether or not the applicant should become a member; that the applicant knew of these several conditions precedent having acknowledged his familiarity with the order’s laws and having fully indorsed them." The plaintiff, in answer to this contention, says that the subordinate lodge was the agent of the Grand Lodge and had the power and authority to waive the conditions which the by-laws of the Grand Lodge made precedent to the acquisition of membership; that the issuance of a benefit certificate was not essential to the rig’ht of recovery in this case, and that the deceased, under the facts of this case, was a member in good standing of the defendant order at the time of his death. The defendant concedes that in many instances insurance orders are bound by the acts of officers of the subordinate lodges, but it insists that in all such eases the acts of omission or commission of the subordinate lodg’e officers are such as are within the apparent scope of their authority—of their agency—in the handling of matters confided to their care by the Grand Lodge; but that the present case does not fall within the principle that governs those cases, for the reason that the subordinate lodge of the defendant had no power to act in the matters in question; that while the Grand Lodge might have, by its own acts, the authority to waive the conditions precedent, that were not observed in the present case, the local lodge had no such authority. . There is no doubt but that a subordinate lodge, in an order like the defendant, is the agent of the Grand Lodge when it acts in matters within the apparent scope of its authority and the Grand Lodge is bound by its conduct. Beggs v. Supreme Council Catholic Knights and Ladies of America, 146 Ill. App. 168; High Court Independent Order of Foresters v. Schweitzer, 171 Ill. 325; Coverdale v. Royal Arcanum, 193 Ill. 91; Grand Lodge Ancient Order of United Workmen v. Lachmann, 199 Ill. 140; Court of Honor v. Dinger, 221 Ill. 176, are cases in point. But it is not true that a subordinate lodge is a general agent of the Grand Lodge and authorized to do everything that the Grand Lodge or its officers may do. Love v. Modern Woodmen of America, 259 Ill. 102. In the present case, it was not within the apparent scope of the authority of the subordinate lodge to approve or disapprove the medical certificate of the applicant, or to perform the duties required of the Grand Medical Examiner under section 7, or to issue the membership certificate, as provided for by section 4, and the subordinate lodge had, therefore, no power to waive these conditions precedent to membership in the order. The subordinate lodge was the agent of the defendant in receiving the application of the deceased, and in having the latter examined by the medical examiner of the subordinate lodge, and possibly in the matter of the initiatory ceremonies performed by it, but all these acts were but conditional steps towards membership in the order, and the Grand Lodge alone had the final power to determine whether or not the applicant should be admitted to membership. The laws of the order are clear on this subject, and it is apparent from the application signed by the deceased that he understood the said laws, and the force and effect of the actions of the subordinate lodge, and the power of the Grand Lodge in the premises. There is no suggestion that fraud was practiced oh the deceased by either the Grand or subordinate lodge, nor do we find anything in the record to indicate that the subordinate lodge in any way deceived the deceased as to -the power or authority it possessed in the matter of making him a member of the order. The application for membership by the deceased, in itself, was but a mere offer to the defendant order and, under the facts of this case, we fail to see how it can be held that there was any acceptance of the same by the Grand Lodge. There was, in our judgment, no contract between the deceased and the defendant order, i The plaintiff contends, however, that the deceased paid the subordinate lodge “dues” for the months of August, September and October, 1912; that this payment was due to an agent of the Grand Lodge, and that as these " dues ’ ’ have never been returned to the plaintiff, or to anyone else, by the Grand or subordinate lodge, these facts estop the defendant from now denying its liability to the beneficiary designated by Max Gutkowsky in his application. We find no merit in the contention that the Grand Lodge is presumed to have received from the subordinate lodge—as membership dues of the deceased—the "dues” paid by the deceased to the subordinate lodge. If the deceased had been admitted to membership in the order by the Grand Lodge, the subordinate lodge would, of course, be the agent of the Grand Lodge in the collection of dues of the deceased, and, in such case, there would be a presumption that the Grand Lodge received the dues paid to its said agent, but in the present case the deceased was not admitted to membership in the order by the Grand Lodge, nor did the latter body, it appears, even know of the steps taken by the subordinate lodge in the matter of the application of the deceased;, and the subordinate lodge in the acceptance of the so-called dues from the deceased, if it be held that the subordinate lodge received the same as dues and unconditionally, was not acting within the scope of its authority, and was, therefore, not the agent of the Grand Lodge in the premises, and there would be no presumption that the said " dues ” thus paid to the subordinate lodge were received by the Grand Lodge as membership dues of the deceased. But we do not think that it can even be held that the subordinate lodge received the "dues” unconditionally. On the contrary, it would seem that it received the “dues,” as dues, conditioned upon a favorable action by the Grand Lodge in the matter of the application of the deceased. Plattdeutsche Grot Gilde v. Ross, 117 Ill. App. 247; High Court Independent Order of Foresters v. Schweitzer, supra; Dromgold v. Royal Neighbors of America, 261 Ill. 60, cited by the plaintiff in support of its present contention, are not in point, as the subordinate lodge, or council, in each of those cases, collected the dues from one that had been admitted to membership by the Grand Lodge, or Council. The plaintiff, in the court below, tried the case solely upon the theory that the subordinate lodge, in what it did, was the agent of the Grand Lodge; the contention that the Grand Lodge is presumed to have accepted the “dues” paid to the subordinate lodge by the deceased and that its failure to return the same before or after the death of Gutkowsky estops it from denying liability to the beneficiary of the deceased is apparently raised for the first time in this court. This may explain why the parties to this suit failed to incorporate in the stipulation of facts any statement in reference to the “dues” paid by the deceased, save that the subordinate lodge accepted the same. It may be that upon a new trial of the case the plaintiff may be able to introduce evidence tending to show that the Grand Lodge received the “dues” of the deceased from the subordinate lodge, knowing that it was money paid by the deceased as dues for membership in the order, or facts from which said knowledge would be presumed, and that it retained the same. Of course, if the defendant order did receive and retain the said “dues” as dues of the deceased, as a member of the order, it would be estopped to deny that the deceased was a member of the order. We fail to see anything in this record that would justify the conclusion that the defendant order, by its conduct, is estopped from denying that the deceased was a member, nor are we even warranted in assuming from the stipulated facts that the “dues” were retained by the Grand Lodge or the subordinate lodge. If we are right in the conclusions we have expressed, it follows that the trial court erred in holding, under the stipulated facts, that there was a contract between the deceased and the defendant, and the judgment of the County Court of C'ook county must be reversed, and for the reason stated the cause will be remanded for a new trial. Reversed and remanded.